DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/03/2019, 03/16/2020 and 04/14/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blake ( US 5,507,806 A of record).
Regarding to claim 40, Blake discloses an ophthalmic lens, in Figure 6, comprising  a base lens substrate having a front surface and a back surface (52, Figure 6, column 6, lines 34-64); the base lens having a low-frequency curve (inherent from lens 52); a plurality of microlenses (16) disposed on at least one of the front surface and the back surface of the base lens substrate (56, see Figure 6; optical elements may have a diameter approximately 100 microns, column 5, lines 7-8 [0.1mm] and is therefore in the micron range); each of the microlenses (16) having a local curvature; the local curvature of at least one of the plurality of microlenses (16) being different than the low-frequency curve (52) of the base lens (56). 
Regarding to claim 41, Blake discloses the ophthalmic lens according to claim 40, wherein the plurality of microlenses (16) are disposed on the front surface (52).
Regarding to claim 42, Blake discloses the ophthalmic lens according to claim 40, the Examiner notes that the claim limitation “power of the lens is obtained by adding a power associated with the low-frequency curve to a power associated with the local curvature” is drawn to a method of obtaining lens power which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a method limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject
product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).
Regarding to claim 43, Blake discloses the ophthalmic lens according to claim 40, wherein the plurality of microlenses (16) are semi-circular.
Regarding to claim 44, Blake discloses the ophthalmic lens according to claim 40, wherein the local curvature of some of the plurality of microlenses is the same as 
Regarding to claim 45, Blake discloses the ophthalmic lens according to claim 40, wherein the geometry of the microlens (16) is the property that primarily functions to define the optical power of the microlens (16).
Regarding to claim 46, Blake discloses the ophthalmic lens according to claim 40, wherein a (electrical) power associated with the low-frequency curve is zero (i.g., an electrical power associated with the low-frequency curve is zero since Blake discloses no electrical power associated lens) .
Regarding to claim 47, Blake discloses the ophthalmic lens (52) according to claim 40, wherein the plurality of microlenses (16) are located over a substantial entirety of a front surface of the base lens substrate (see Figures 3 and 4, evenly distributed P1 and P2 microlenses (col.6, lines 1-2)).
Regarding to claim 48, Blake discloses the ophthalmic lens according to claim 40, wherein a plurality of the plurality of microlenses (16) has a concave effective curvature (Fig.6).
Regarding to claim 49, Blake discloses the ophthalmic lens according to claim 40, wherein optical power of the microlens (16) is primarily defined by a refractive index of the microlens (16).

Claims 40 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blum et al. (US 2014/0327875 A1 of record, hereafter Blum).

Regarding to claim 47, Blum discloses the ophthalmic lens (Figure 10; reference “1000”) according to claim 40, wherein the plurality of microlenses (222/322/422/522) are located over a substantial entirety of a front surface of the base lens substrate (see Figure 2 or 3 or 4 or 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TUYEN TRA/Primary Examiner, Art Unit 2872